Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, and 16-20 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by HATANAKA (US20160151980A1), hereinafter referred to as HATANAKA.
Regarding Claim 1, HATANAKA teaches a device comprising:
a material distributor including a spreading element configured to spread a powder build material (powder laminate modeling, Paragraph(s) 0035. There is inherently a leveling device in powder laminate modeling to create even powder layers.); 
a fluid ejection device including at least one of a thermal inkjet printhead and a piezoelectric inkjet printhead (multiple nozzles 18, Paragraph(s) 0027; heat, Paragraph(s) 0030); and 
a control portion including a non-transitory medium to store machine readable instructions and a processing resource to execute the instructions to cause (control unit 28, Paragraph(s) 0044):
	via at least the one spreader element of the material distributor, spreading the powder build material, layer-by-layer, to form a 3D object (Paragraph(s) 0035); and
	via at least one of the thermal inkjet printhead and the piezoelectric inkjet printhead of the fluid ejection device, selectively ejecting onto at least some of the respective layers:
		a first fluid agent, comprising a first color, at first selectable voxel locations in a first pattern to affect a first material property of a first portion of the 3D object (Figure(s) 9); and 
		a second fluid agent, comprising a second color, at a second selectable voxel locations in a second pattern to at least partially coextend with, and/or fill-in open spaces between, at least some of the first selectable voxel locations of the first color to at least partially disguise at least one of a shape, a size, and a distribution of the first pattern of the first color on the at least some respective layers of the first portion of the 3D object (Figure(s) 9).
Regarding Claim 2, HATANAKA teaches the device of claim 1, wherein the instructions are to cause at least some of the second selectable voxel locations of the second pattern to correspond to at least some of the first selectable voxel locations of the first pattern (Figure(s) 9).
Regarding Claim 3, HATANAKA teaches the device of claim 1, wherein the instructions are to cause the selectively ejected second fluid agent to comprise, in addition to the second color, ingredients to enhance fusing at the second selectable voxel locations without otherwise changing the first material property of the first portion in at least the second selectable voxel locations (Figure(s) 9).
Regarding Claim 4, HATANAKA teaches the device of claim 1, wherein the instructions are to cause the selectively ejected second color in the second pattern to be different from the first color (Figure(s) 9).
Regarding Claim 5, HATANAKA teaches the device of claim 4, wherein the instructions are to cause the selectively ejected second color of the second pattern to comprise a plurality of different second colors (Figure(s) 9 and Paragraph(s) 0076-0079).
Regarding Claim 6, HATANAKA teaches the device of claim 5, wherein the instructions are to cause the selective ejecting of a respective one of the plurality of second colors at the selectable second voxel locations of the second pattern to be the same as a respective one of at least two different first colors of the first selectable voxel locations of the first pattern of at least some layers of the portion of the 3D object, and  wherein the instructions are to cause the selectively ejected plurality of second colors in the second pattern to be arranged in a heterogenous color pattern relative to the size, the shape, and/or the distribution of the at least two different first colors at the first selectable locations of the first pattern (Figure(s) 9, and Paragraph(s) 0081-0085 dot arrangement data).
Regarding Claim 7, HATANAKA teaches the device of claim 1, wherein the instructions are to cause the selectively ejected second color to be the same as one first color and the second color to be different from another first color associated with the first position (Paragraph(s) 0084).
Regarding Claim 9, HATANAKA teaches the device of claim 1, wherein the instructions cause the selective ejecting of the first fluid agent to affect the first material property comprise instructions to cause the selective dispensing of the first fluid agent to affect at least one of a chemical property of the first portion of the 3D object (Paragraph(s) 0090).
Regarding Claim 16, HATANAKA teaches the device of claim 1, wherein the instructions are to cause the second voxel locations of the second pattern of the second color to form a uniform pattern extending across the first pattern of the first color of the first portion of the 3D object (Paragraph(s) 0067-0071).
Regarding Claim 17, HATANAKA teaches the device of claim 16, wherein the second color comprises a single color (monochrome, Paragraph(s) 0067.
Regarding Claim 18, HATANAKA teaches the device of claim 16, when the instructions are to cause the selectively ejecting, via the fluid dispenser, of the second color of the second fluid agent in a second pattern to comprise a visibly uniform composite color producible via half-toning a plurality of second colors relative to the first color on the first portion (Paragraph(s) 0070, monochrome Paragraph(s) 0067).
Regarding Claim 19, HATANAKA teaches the device of claim 1, wherein the second pattern of second voxel locations comprises a size, a shape, and a distribution of the second color which is the same as the size, shape, and distribution of the first color of the first pattern of first voxel locations, and wherein the second voxel locations of the second pattern fill-in the open spaces between the first voxel locations by interlineating the first voxel locations of the first pattern (Paragraph(s) 0072-0080).
Regarding Claim 20, HATANAKA teaches the device of claim 1, wherein the respective thermal inkjet printhead and respective piezoelectric printhead of the fluid ejection device includes individually addressable nozzles to eject the respective first and second fluid agents as droplets (Paragraph(s) 0059-0060).

Response to Arguments
CLAIM REJECTIONS – 35 USC § 102

The examiner would like to thank the applicant for the amendments filed 10/20/2022.  The amendments change the scope of the claim because the applicant added the subject matter of a spreader element and a thermal inkjet printhead and a piezoelectric inkjet printhead. See MPEP 706.07(a) titled “Final Rejection, When Proper on Second Action”. 
Applicant’s arguments with respect to Claim(s) 1-7,9 and 16-20 have been considered but they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GODWIN (US-6305923-B1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously. 
AMADIO (US-20140277661-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.
MANDEL (US-20170157828-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.
MANTELL (US-20180133980-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.
JOHNSON (US-20170203504-A1) teaches a printer controlled by a controller that is configured to print multiple colors simultaneously.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743